Citation Nr: 0104489	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  00-00 122	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a compensable rating for a scarred left 
eardrum.

3.  Entitlement to a compensable rating for left ear 
nonsuppurative otitis media.

4.  Entitlement to a compensable rating for left ear 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) partly from an April 1999 rating 
decision by the RO which denied a compensable rating for 
service-connected left ear hearing loss.  The RO also granted 
service connection for a left scarred eardrum and assigned a 
noncompensable rating, and the veteran appeals for a 
compensable rating.  In November 1999, the RO included 
nonsuppurative otitis media and tinnitus as part of the 
veteran's service-connected left scarred eardrum disability, 
and the veteran appeals for a higher rating.  Given the RO's 
rating actions, the Board finds that the issues on appeal are 
entitlement to compensable ratings for left ear hearing loss, 
a scarred left eardrum, left ear nonsuppurative otitis media, 
and left ear tinnitus.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by 
auditory acuity level I.

2.  He has a scarred left eardrum from a prior eardrum 
perforation.

3.  His left ear otitis media is nonsuppurative and related 
hearing impairment is manifested by auditory acuity level I.  

4.  He has recurrent left ear tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1998 and 2000).

2.  The criteria for a compensable rating for a scarred left 
eardrum have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87, Code 6211 (2000); 38 C.F.R. § 4.87a, Code 
6211 (1998).

3.  The criteria for a compensable rating for left ear 
nonsuppurative otitis media have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87, Codes 6200, 6201 
(2000); 38 C.F.R. § 4.87a, Codes 6200, 6201 (1998)

4.  The criteria for a 10 percent rating for left ear 
tinnitus have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87, Code 6260 (2000); 38 C.F.R. § 4.87a, Code 
6260 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from February 1943 to 
February 1946.  His service medical records show that in 1943 
he was hospitalized for 9 weeks due to having a perforated 
left eardrum.  His February 1946 discharge examination showed 
he had loss of hearing in the left ear.

In March 1946, the veteran filed a claim of service 
connection for left ear hearing loss.  The RO, in March 1946, 
granted service connection for left ear hearing loss and 
assigned a noncompensable rating.  

In November 1998, the veteran requested that his claim 
involving his left ear condition be reopened.  He stated he 
punctured his left eardrum in service and that he now had 
hearing loss in that ear.

In support of his claim, he submitted private outpatient 
treatment records from 1995 to 1998.  Such records were 
negative for any complaints referable to the ears.

In connection with his claim, the veteran had a VA 
audiometric examination in February 1999.  During the 
examination, the veteran complained of left ear hearing loss 
and a feeling of blockage in both ears.  He stated that while 
he was in service in 1943 a tree twig pieced his eardrum.  He 
reported having two ear infections in the last ten years and 
stated he also had scarred eardrums.  He related that he was 
exposed to artillery noise for 5 months while in the service.  
He complained of intermittent ringing tinnitus in the left 
ear.  He stated the tinnitus occurred a couple of times of 
month and began many years ago.  Audiometric examination 
revealed the veteran had pure tone thresholds of the right 
ear of 15, 20, 70, and 90 decibels at 1000, 2000, 3000, and 
4000 hertz, respectively; the average at these frequencies 
was 49.  Pure tone thresholds of the left ear were 20, 40, 
70, and 80 decibels at 1000, 2000, 3000, and 4000, hertz, 
respectively; the average at these frequencies was 52.  
Speech recognition was 96 percent in the right ear and 88 
percent in the left ear.  The diagnoses were sensorineural 
high tone deafness in the right ear, and sensorineural 
deafness of the left ear.

A February 1999 VA ear disease examination report notes the 
veteran's history of puncturing his left eardrum in service.  
The veteran reported that after the incident he had drainage 
for awhile, but that his eardrum subsequently healed.  He 
stated he occasionally had loss of hearing in the left ear 
and that he occasionally got dizzy.  He reported he sometimes 
had inflammation of the left auditory canal skin.  He also 
reported he had ringing in the left ear.  On examination of 
the ears, the auricles and external canals were normal.  The 
left tympanic membrane was severely scarred.  The right 
tympanic membrane was normal.  The tympanums and mastoids 
were normal.  The diagnoses were left scarred eardrum, 
hearing loss, dizziness, and left ear tinnitus.

In an April 1999 decision, the RO granted service connection 
for left scarred eardrum (noting the perforated left eardrum 
in service), assigning a noncompensable rating.  The RO 
denied the claim for an increased rating for left ear hearing 
loss.

Dennis Pannullo, M.D., in a May 1999 letter, noted that the 
veteran's left tympanic membrane was injured in service and 
that he had decreased hearing since then.  Dr. Pannullo 
stated that an examination of the left ear revealed a scar of 
the tympanic membrane.  An audiological report was attached 
to Dr. Pannullo's letter.  Such report is in graphic form and 
shows that the veteran has hearing loss, although the report 
does not contain all information necessary for rating 
purposes.

In a June 1999 statement, the veteran disagreed with the 
noncompensable rating assigned for the left scarred eardrum.  
He also stated that he continued to have dizziness and that 
he also had occasional ringing in the left ear.  He stated he 
continually had problems with the left ear.  He reported he 
felt like there was water in the ear at all times.  He 
claimed he was entitled to at least a 10 percent rating.  He 
stated he was told that he was a candidate for a hearing aid.

During a July 1999 VA ear disease examination, the veteran 
reported injuring his eardrum in service.  He stated that 
since then he had soreness in the ear.  He reported he had 
drainage of the ear over the years and also had ringing in 
the left ear.  He stated that in the wintertime, his left ear 
was more sensitive and that he occasionally had dizziness.  
He related his left ear felt plugged up.  Physical 
examination of the ears revealed the auricles and external 
canals were normal.  The left tympanic membrane showed severe 
scarring and the right tympanic membrane was normal.  The 
tympanum was scarred in the left ear and the mastoids were 
normal.  The diagnoses were left chronic nonsuppurative 
otitis media, left ear tinnitus, and hearing loss.

In November 1999, the RO recharacterized the veteran's 
service-connected left scarred eardrum disability to include 
nonsuppurative otitis media and occasional tinnitus of the 
left ear.  The RO treated the disorders of the ear as one 
impairment and assigned a noncompensable rating.

In a December 1999 substantive appeal, the veteran stated 
that his tinnitus was constant.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The regulations pertaining to rating hearing loss and ear 
diseases were revised effective June 10, 1999.  See 64 
Fed.Reg. 25202 (1999).  As the veteran's claims were pending 
when the regulations changed, either the old or new rating 
criteria may apply, whichever are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet.App. 308 (1990). 

Left ear hearing loss

Given the audiometric findings in the veteran's case, his 
service-connected left ear hearing loss is rated by the same 
method under both the old and new regulations.  See 38 C.F.R. 
§§ 4.85, 4.86 (2000); 38 C.F.R. § 4.85 (1998).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendemann v. Principi, 3 Vet. App. 345 (1992).  When hearing 
loss in only one ear is service connected the hearing in the 
non-service-connected ear is taken as normal (level I) unless 
the veteran is shown to be completely deaf in both ears.  See 
38 C.F.R. § 3.383(a); VAOPGCPREC 32-97; and 38 C.F.R. § 
4.85(f) (2000).

The VA audiometric tests in February 1999 included test 
results (the average decibel threshold for the four 
frequencies, plus speech discrimination scores) which 
indicate the veteran has level I auditory acuity in the 
service-connected left ear.  See 38 C.F.R. § 4.85, Table VI.  
He is deemed to have auditory acuity numeric designation I in 
the non-service-connected right ear (because he is not shown 
to be completely deaf in both ears).  These numeric 
designations in combination correspond to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Code 6100.

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted for left ear 
hearing loss.  The fact that it was recommended that the 
veteran wear a hearing aid does not affect his rating, as the 
rating schedule makes a proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1998), § 4.85(a) (2000).

The preponderance of the evidence is against a compensable 
rating for this condition.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Scarred left eardrum

The veteran is service connected for a scarred left eardrum 
(tympanic membrane) from the eardrum perforation he had in 
service.  Under either the old or new rating criteria, a 
noncompensable raing is assigned for a perforation of the 
tympanic membrane.  38 C.F.R. § 4.87, Code 6211 (2000); 
38 C.F.R. § 4.87a, Code 6211 (1998).  Thus this condition is 
properly rated noncompensable.  At no time since the 
effective date of service connection has this condition been 
compensable.  Fenderson v. West, 12 Vet.App. 119 (1999) 
("staged ratings" to be considered in initial rating cases).  

The preponderance of the evidence is against a compensable 
rating for this condition.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Left ear nonsuppurative otitis media

Under the old rating criteria, a 10 percent rating is 
warranted for chronic suppurative otitis media during the 
continuance of the suppurative process.  According to a note 
that follows, the 10 percent rating was to be combined with 
ratings for loss of hearing.  38 C.F.R. § 4.87a, Code 6200 
(1998).  Under the old rating criteria, chronic catarrhal 
otitis media is rated on the basis of any hearing loss.  38 
C.F.R. § 4.87a, Code 6201 (1998).

Under the new rating criteria, a 10 percent rating is 
assigned for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  According to a note that follows, hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
evaluated separately.  38 C.F.R. § 4.87, Code 6200 (2000).  
Chronic nonsuppurative otitis media with effusion (serous 
otitis media) is to be rated on the basis of any hearing 
impairment.  38 C.F.R. § 4.87, Code 6201 (2000).

The evidence shows the veteran has nonsuppurative otitis 
media of the left ear.  There is no evidence showing he has 
suppurative otitis media.  Examination of the left ear in 
February and July 1999 revealed normal auricles and external 
canals.  The examinations also revealed that the mastoids 
were normal.  The diagnosis in July 1999 was left chronic 
nonsuppurative otitis media and hearing loss.  

Since the veteran does not have a suppurative process of left 
ear otitis media, his disorder is to be rated based on 
hearing loss.  As previously discussed, his left ear hearing 
loss in noncompensable.  It follows that left ear 
nonsuppurative otitis media is noncompensable under either 
the old or new rating criteria.  At no time since the 
effective date of service connection has this condition been 
compensable.  Fenderson, supra.

The preponderance of the evidence is against a compensable 
rating for this condition.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Left ear tinnitus

The old rating criteria for tinnitus provide for a maximum 10 
percent rating when tinnitus is persistent as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).  Under the new rating 
criteria a maximum 10 percent rating is provided for 
recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 (2000).  

On VA examinations and a written statement in 1999, the 
veteran reported having periodic or recurrent tinnitus of the 
left ear, and more recently he stated that he has constant 
tinnitus.  While recurrent tinnitus is not compensable under 
the old regulation (which requires that tinnitus be 
persistent), under the new regulation tinnitus is rated 10 
percent when it is recurrent.  Therefore, a 10 percent rating 
for the veteran's left ear tinnitus is warranted under the 
new rating criteria.  The 10 percent rating is the maximum 
schedular rating to be assigned for such condition.













ORDER

A compensable rating for left ear hearing loss is denied.

A compensable rating for a scarred left eardrum is denied.

A compensable rating for left ear nonsuppurative otitis media 
is denied.

A higher rating of 10 percent for left ear tinnitus is 
granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

